ON MOTION FOR REHEARING
ORFINGER, Judge.
Petitioner requests in its motion for rehearing that we reconsider the denial of the petition for writ of certiorari on the ground that the dismissal of Count III of the complaint would be final as to defendant Robert T. Craig, since he is joined as a defendant only in that count. The order dismissed Count III with leave to amend. As such, it is a non-appealable non-final order. Petnuch v. Smith, 395 So.2d 294 (Fla. 5th DCA 1981).
A non-final order not susceptible to appeal may be reviewed by common law cer-tiorari if the proper criteria are met. Finney v. Wonder Development Corp., 392 So.2d 583 (Fla. 5th DCA 1980). Among those criteria is the necessity of showing that a remedy by appeal is inadequate. When a final judgment of dismissal is entered as to defendant Craig, if it does finally dismiss him from the case that order will be appealable. See Kingsland v. National Advertising Co., 384 So.2d 701 (Fla. 5th DCA 1980); Atlantic National Bank of Jacksonville v. Modular Age, Inc., 363 So.2d 1152 (Fla. 1st DCA 1978). Thus petitioner has not met the burden of showing the non-availability of a remedy by appeal.
The motion for rehearing is DENIED.
COBB and COWART, JJ., concur.